              Case 3:18-cr-05579-RJB Document 407 Filed 02/15/19 Page 1 of 5




 1                                                    United States District Judge Ronald B. Leighton
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9
10
11    UNITED STATES OF AMERICA,                                NO. CR18-5579RBL
12
                               Plaintiff,                      COMPLEX CASE MANAGEMENT
13                                                             ORDER
14                        v.
                                                               (Proposed)
15    CARLOS EDUARDO LOPEZ
16    HERNANDEZ, et al.,

17                             Defendants.
18
19          This case came before the Court for a status conference and motion hearing on
20 January 24, 2019.
21          Prior to the hearing, in an Order dated January 2, 2019, the Court appointed
22 Russell M. Aoki as Coordinating Discovery Attorney for this case. See Dkt. 314.
23          At the hearing, the Court reviewed the United States’ motion to continue this trial
24 [Dkt. 289] to a date in December of 2019, and heard from individual defendants who
25 objected to the continuance altogether and/or the proposed length of the continuance.
26          During the course of the hearing, the parties also discussed the volume and nature
27 of the discovery involved; the complexities involved in managing this discovery, even
28
     Case Management Order - 1                                                 UNITED STATES ATTORNEY
                                                                               1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al., CR18-5579RBL
                                                                                TACOMA, WASHINGTON 98402
                                                                                       (253) 428-3800
              Case 3:18-cr-05579-RJB Document 407 Filed 02/15/19 Page 2 of 5




 1 with the assistance of Mr. Aoki; and the complexities inherent in the number of
 2 defendants in this case.
 3          At the close of the hearing, the Court found that the ends of justice and the
 4 complexity of this case outweighed the interests of the public in having this matter
 5 brought to trial sooner, overruled all defense objections, and continued the trial to
 6 September 23, 2019. See Dkts. 393, 394.
 7          The Court also suggested the parties to meet and confer regarding a complex case
 8 schedule to manage this matter.
 9          The parties have done so. With the exception of the dates by which the United
10 States is to produce Jencks material, as discussed below, the parties hereby stipulate and
11 agree that the Court should enter the following proposed Order.
12          The United States is proposing two different deadlines for provision of Jencks
13 material to counsel. The first proposed deadline, for all Jencks material other than that
14 for cooperating witnesses or confidential sources, is September 9, 2019 (two weeks prior
15 to trial). The second proposed deadline, for Jencks material pertaining to cooperating
16 witnesses or confidential sources, is September 16, 2019 (one week prior to trial).
17          Through counsel, defendants Lopez Hernandez, Heredia Castro, Green, Michael
18 Scott, and Carrillo Salcedo, demand a disclosure of “all Jencks, Giglio, and CI discovery”
19 no later than six weeks prior to trial. Through counsel, defendants Zelaya, Kristovich,
20 and Suryan demand disclosure of “all Jencks/Giglio material, including cooperating
21 witnesses,” of September 3, 2019 (three weeks prior to trial). None of these eight
22 defendants provided legal authority supporting this earlier disclosure. Defendant Aviles
23 Berrelleza, through counsel, had no objection to any of the deadlines as proposed.
24 Counsel for Vea Cervantes, Cesar Loya Soto, Sierra Barrientos, Urias Moreno, Sarmiento
25 Valenzuela, Baumgartner, Riggins, Esther Scott, Barajas, Gonzalez Jimenez, Puentes,
26 and Werber did not respond to the undersigned regarding the proposed dates.
27
28
     Case Management Order - 2                                            UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al., CR18-5579RBL
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
                Case 3:18-cr-05579-RJB Document 407 Filed 02/15/19 Page 3 of 5




 1            The Court, having reviewed the record and files in this case, having considered the
 2 matters discussed at the January 24, 2019, status conference, and being otherwise fully
 3 advised, adopts the following schedule:
 4                                           Event                                                     Date
 5
         Government to continue to provide discovery under Fed.                           Ongoing
 6       R. Crim. P. 16(a)(1)(A) – (F) and Local CrR 16(a)(1),
         including its continuing obligations set forth in Rule 16(c)
 7
 8       Government to supersede to add substantive counts                                March 21, 2019
 9       Deadline to file pretrial motions I (dismissal, discovery,                       June 24, 2019
10       Bill of Particulars, and the like)

11       Reponses to be filed by July 8, 2019; reply briefs, if any,
         to be filed by July 12, 2019; noting date of July 15, 2019
12
         Defense to provide reciprocal discovery under Rule                               June 24, 2019
13       16(b)(1)(A) – (B) and Local CrR 16(a)(2), with
14       continuing obligation per rule 16(c); defense to provide
         notices of any defenses alleged under Fed. R. Crim. P.
15
         12.1, 12.2 or 12.3
16
         Pretrial motions II (motions based on review of discovery                        July 22, 2019
17       and defense investigation, including motions to suppress
18       wiretap or searches, challenges to venue, substantive
         severance motions)
19
         Responses due August 2, 2019; replies, if any, due August
20       9, 2019; Noting date of August 22, 2019
21
         Parties to exchange expert discovery under Rules                                 August 12, 2019
22       16(a)(1)(G) and 16(b)(1)(C)
23       Government to identify FRE 404(b) evidence, if any                               August 19, 2019
24
         Deadline for Government to supersede to consolidate                              August 22, 2019
25       cases/add defendants for trial, if necessary1
26
27
     1
      There are a number of one- or two-defendant cases, all assigned to this Court, related to the instant matter. See
28   CR18-310 (United States v. Alcala Contreras), CR18-312 (United States v. Alvarado Armenta), CR18-313 (United
     States v. Barber), CR18-5606 (United States v. Burns), CR18-5593 (United States v. Cammel), CR18-5592 (United
      Case Management Order - 3                                                               UNITED STATES ATTORNEY
                                                                                              1201 PACIFIC AVENUE, SUITE 700
      United States v. Lopez Hernandez, et al., CR18-5579RBL
                                                                                                TACOMA, WASHINGTON 98402
                                                                                                     (253) 428-3800
               Case 3:18-cr-05579-RJB Document 407 Filed 02/15/19 Page 4 of 5




 1                                        Event                                                  Date
 2
        Status Conference/Motions Hearing II, to include                            August 22, 2019
 3      discussion of possible severance issues, if any
 4      Parties to exchange draft transcripts of recorded                           August 23, 2019
 5      calls/meetings for proposed use at trial.
 6      Deadline for motions in limine (including, but not limited                  August 29, 2019
 7      to, any challenges to proposed experts); motions re:
        404(b) and inextricably intertwined evidence; motions to
 8      sever
 9      Responses due September 5, 2019; replies due September
10      12, 2019; Noting date September 16, 2019.

11      Parties to exchange objections/proposed revisions to                        September 3, 2019
        transcripts as to form and content.
12
13      Parties to exchange all summary exhibits and underlying                     September 9, 2019
        data under Fed. R. Evid. 1006; parties to provide rebuttal
14      expert disclosures
15
        Parties to exchange Jencks Act Fed. R. Crim. P. 26.2 and                    September 9, 2019
16      Giglio impeachment materials, including information
17      covered by Fed. R. Evid. 806 materials except for
        government cooperating witnesses or confidential source
18      witnesses.
19
        Government to produce Jencks Act, Fed. R. Crim. P. 26.2                     September 13, 2019
20      and Giglio impeachment materials, including information
        covered by Fed. R. Evid. 806 (if any) for government
21
        cooperating witnesses and/or confidential source
22      witnesses (if any).
23      Exhibit Lists, Witness Lists, Trial Briefs, Proposed Jury                   September 13, 2019
24      Instructions, Voir Dire and Verdict Forms due
25
26   States v. Djordjevic), CR18-311 (United States v. Gamez Cervantes), CR18-5607 (United States v. Gregory), CR18-
     5591 (United States v. Hubly), CR18-5590 (United States v. Hynek), CR 18-304 (United States v. Joslyn), CR18-309
27   (United States v. Mares Garcia), CR18-5589 (United States v. Mendiola), CR18-5594 (United States v. Nemeyer),
     CR18-308 (United States v. Ordorica-Garcia), CR18-5595 (United States v. Rodriguez Jaime), and CR18-5605
28   (United States v. Wilson).

      Case Management Order - 4                                                          UNITED STATES ATTORNEY
                                                                                         1201 PACIFIC AVENUE, SUITE 700
      United States v. Lopez Hernandez, et al., CR18-5579RBL
                                                                                          TACOMA, WASHINGTON 98402
                                                                                                 (253) 428-3800
              Case 3:18-cr-05579-RJB Document 407 Filed 02/15/19 Page 5 of 5




 1                                      Event                                            Date
 2
       Pretrial Conference, including hearings on motions in                 September 16, 2019
 3     limine (if necessary)
 4     File proposed trial exhibits (General Order 01-18) and                September 23, 2019, at
 5     commence trial                                                        9:00 a.m.
 6
 7          Modifications to the deadlines set forth in this order may be made by the Court
 8 based on changing circumstances or for other good cause shown.
 9          DATED this ______ day of February, 2019.
10
11
12                                                            Ronald B. Leighton
                                                              United States District Judge
13
14
15
16 Presented by:
17
   BRIAN T. MORAN
18 United States Attorney
19
   /s Marci L. Ellsworth
20 MARCI L. ELLSWORTH
21 Assistant United States Attorney
22
23
24
25
26
27
28
     Case Management Order - 5                                                   UNITED STATES ATTORNEY
                                                                                 1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al., CR18-5579RBL
                                                                                  TACOMA, WASHINGTON 98402
                                                                                         (253) 428-3800
